Citation Nr: 1804884	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-30 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a right leg disability, to include as secondary to a back disability.

3. Entitlement to service connection for a left leg disability, to include as secondary to a back disability.

4. Entitlement to service connection for vertigo.

5. Entitlement to an initial compensable rating and to a rating in excess of 50 percent from April 19, 2016 for bilateral hearing loss.

6. Entitlement to an initial rating in excess of 10 percent for tinnitus.

7. Entitlement to an initial rating in excess of 70 percent for major depressive disorder.

8. Entitlement to an effective date prior to July 31, 2015 for the grant of service connection for major depressive disorder.

9. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 31, 2015.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1975.  He also served with the Army Reserves from December 1975 to September 1976 and with the Army National Guard from September 1976 to March 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico and the Appeals Management Center in Washington, D.C.

The Board observes that the RO initially denied service connection for gastroesophageal reflux disease (GERD) in July 2016.  The Veteran initiated an appeal, and in December 2016, the RO granted service connection for GERD.  However, in April 2017, the RO issued a statement of the case (SOC) denying service connection for GERD and in a June 2017 substantive appeal, the Veteran pointed out the error.  Given the RO's grant of service connection in December 2016, the Board finds that the claim was granted in full and that there remains no issue for appellate consideration in this matter.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a left leg disability, to include as secondary to the back disability, and for vertigo; entitlement to an increased rating for bilateral hearing loss and for major depression; and entitlement to a TDIU prior to July 31, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran injured his back in the line of duty while serving with the National Guard which likely resulted in the current degenerative disc disease.

2. The Veteran has lumbar radiculopathy of the right lower extremity.

3. The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

4. The Veteran's claim for service connection for major depressive disorder was received May 18, 2015.





CONCLUSIONS OF LAW

1. The criteria for service connection for degenerative disc disease have been met.  38 U.S.C. §§ 106(d), 1101, 1110, 1131, 5103, 5103A, 5107, 5109 (2012); 38 CFR §§ 3.6, 3.303 (2017).

2. The criteria for service connection for lumbar radiculopathy of the right lower extremity as secondary to the back disability have been met.  38 U.S.C. §§ 106(d), 1101, 1110, 1131, 5103, 5103A, 5107, 5109 (2012); 38 CFR §§ 3.6, 3.303, 3.310 (2017).

3. The criteria for an initial evaluation in excess of 10 percent for tinnitus have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.87, Diagnostic Code 6260 (2017).

4. The criteria for an effective date of May 18, 2015 for service connection for major depressive disorder have been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II. Service Connection

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training (ACDUTRA).  38 U.S.C. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C. § 101(10).

Active service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

To have basic eligibility for veterans benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.. §§ 315, 502, 503, 504, or 505.  See 38 U.S.C.A. §§ 101(21), (22)(C); see also 32 U.S.C. §§ 315 (providing for detailing of regular members of the U.S. Army and Air Force to duty with the Army or Air National Guard of each State); 502(a)(2) (stating that "each company, battery, squadron, and detachment of the National Guard ... shall ... participate in training at encampments, maneuvers, outdoor target practice, or other exercises, at least 15 days each year"); 503 (providing for participation in field exercises); 504 (dealing with National Guard Schools and small arms competitions); 505 (dealing with U.S. Army and Air Force schools and field exercises).  

Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.

A service department finding that an injury occurred in the line of duty will be binding on the VA unless it is patently inconsistent with the requirements of laws administered by the VA.  38 C.F.R. § 3.1(m); see Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993).

Service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury or disease contracted in line of duty during active service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A. Back

In this case, the Veteran seeks service connection for a back disability, which has been diagnosed as degenerative disc disease.  In support of his claim, the Veteran submitted copies of treatment records from his period of service with the National Guard, which show that he sustained a back injury in the line of duty in 1983.  He was treated for back pain as a result of a rappelling accident.  The statement of medical examination and duty status indicates that the back injury occurred in the line of duty during a period of ACDUTRA.  This finding is binding on the VA.

In October 2016, the Veteran submitted an opinion from Dr. A.A.  Dr. A.A. indicated that she reviewed the Veteran's in-service and post-service medical records and stated that the Veteran's lumbar disability is a progressive problem that can have its origins from an injury.  She cited research from the Mayfield Clinic, which indicates that pain "often starts in one of three ways: (1) a major injury followed by sudden unexpected pain, (2) a trivial injury followed by sudden back pain, and (3) pain that starts gradually and gets progressively worse."  She cited additional research which indicates that the underlying cause of disc degeneration is "tissue weakening occurring primarily from genetic inheritance, aging, nutritional compromise, and loading history.  The precipitating cause is structural disruption occurring from injury or fatigue failure."  Thus, she concluded that it is more likely than not that the Veteran's lumbar disability began in service as a result of the trauma sustained during the rappelling accident.  

Given the Veteran's current disability, the documentation of an injury in the line of duty during service, and the nexus opinion supported by research and rationale, the Board finds that service connection for degenerative disc disease is warranted.  The appeal is granted.

B. Right Leg

The Veteran seeks service connection for a right leg disability, to include as secondary to his spine disability.  For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2012); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In this case, treatment records indicate that during the pendency of the claim the Veteran has had a diagnosis of lumbar radiculopathy, with an electromyography (EMG) test showing right S1 radiculopathy in November 2011.  As the diagnosis reflects that the right lower extremity radiculopathy is related to the spine, service connection for radiculopathy of the right lower extremity, as secondary to service-connected spine disability, is granted.

III. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. Part IV.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran seeks an initial rating in excess of 10 percent for tinnitus.  Tinnitus is evaluated pursuant to Diagnostic Code 6260, under which tinnitus, unilateral or bilateral, is assigned a 10 percent rating.  38 C.F.R. § 4.87.  Diagnostic Code 6260 was revised effective June 23, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2017).  Thus, a 10 percent rating is the maximum schedular rating available for service-connected tinnitus.  As such, the appeal is denied.

IV. Effective Dates

The Veteran seeks an earlier effective date for service connection for major depressive disorder, currently effective from July 31, 2015.  The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.  

In this case, the Veteran seeks an effective date of May 18, 2015 for service connection for major depressive disorder.  A review of the claims file shows that the Veteran's claim for service connection was received May 18, 2015.  Accordingly, the Veteran's appeal is granted.  


ORDER

Service connection for degenerative disc disease is granted.

Service connection for lumbar radiculopathy of the right lower extremity as secondary to degenerative disc disease is granted.

Entitlement to a rating in excess of 10 percent for tinnitus is denied.

An effective date of May 18, 2015 for service connection for major depressive disorder is granted, subject to the regulations governing the award of monetary benefits.


REMAND

The Veteran seeks service connection for a left leg disability, to include as secondary to his service-connected back disability.  As discussed above, the Board granted service connection for the back disability and for radiculopathy of the right lower extremity as secondary to the back disability.  VA treatment records indicate a diagnosis of lumbar radiculopathy, and specifically identify right S1 radiculopathy.  A diagnosis pertaining to the left lower extremity is not indicated.  Briefly, an October 2014 VA treatment record notes moderate demyelinating type sensorimotor neuropathy affecting the lower extremities; however, it is unclear whether the neuropathy is secondary to the service-connected back disability.  A VA examination has not been provided in this case.  Given the Veteran's reports of pain and numbness of the left lower extremity, the general diagnosis of lumbar radiculopathy, and the diagnosis of neuropathy of the lower extremities, the Board finds that a remand is necessary to schedule an examination to determine whether the Veteran has had neurologic abnormalities of the left lower extremity as a result of service or the service-connected back disability.

The Veteran seeks service connection for vertigo, which he indicates has been present since service.  The Veteran is competent to report symptoms readily observed by laypersons, such as dizziness.  Further, treatment records indicate dizziness and giddiness.  Given the low threshold under McLendon, the Board finds that an examination is warranted to determine whether the Veteran's reported dizziness is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Additionally, while on remand, the RO should ensure that all treatment records from the Veteran's periods of service with the National Guard and Reserves have been associated with the claims file.

The Veteran seeks an initial compensable rating and a rating in excess of 50 percent from April 19, 2016 for bilateral hearing loss, which has been rated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  In support of his claim, the Veteran submitted treatment records from CDA dated April 2013 and January 2014.  While the reports show audiogram results, the results are in graph form.  Unfortunately, the graphs do not include a legend or clearly indicate the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  Thus, the Board cannot interpret the graphs for rating purposes.  Further, the records do not indicate whether the Maryland CNC word recognition test was used.  The Veteran also submitted test results dated March 2014 from private provider Dr. J.O.  While the test results are also in graph form, are legible, and include a legend key for interpretation, the results do not indicate whether the provider used the Maryland CNC test.  The Veteran asserts that these private treatment records support the assignment of a compensable rating prior to April 2016.  Accordingly, the Board finds that a remand is necessary to attempt to obtain clarification regarding the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and clarification whether the Maryland CNC test was used for these private examinations.  On remand, the RO should also ask the Veteran to provide the appropriate authorization and release forms for VA to request clarification of the test results directly from Dr. J.O. and CDA.  The Veteran should be informed that he may obtain clarification from CDA and Dr. J.O. regarding the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and whether the Maryland CNC test was used, and submit the information for review.  If attempts to obtain clarification from CDA and/or Dr. J.O. are not successful, then the RO should ask a VA audiologist to interpret the audiograms and if possible, note the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, the puretone threshold average, and if possible, whether the Maryland CNC test was used.  

The Veteran also seeks a rating in excess of 70 percent for his major depressive disorder.  In August 2017, the Veteran submitted a discharge summary record from CIMA and Dr. C.S. which indicates that he was hospitalized for his mental health from April to May 2016.  Records from his inpatient stay have not been obtained.  On remand, attempts must be made to obtain these records and the records must be translated into English for review.  Additionally, it appears that the last VA examination was conducted in December 2015, with an opinion provided in April 2016.  Since the Veteran was hospitalized in 2016 for his mental health, the Board finds that a VA examination must be scheduled to determine the current severity of the Veteran's depressive disorder.  

Finally, the Veteran seeks an earlier effective date for a TDIU.  However, the Board must defer adjudication of this claim pending the outcome of the other claims remanded herein.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another). 


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Attempt to obtain and associate with the electronic claims file all personnel and medical records for the Veteran's periods of service with the Reserves and National Guard 

3. Ask the Veteran to provide authorization and release forms for any private medical provider who has treated his disabilities on appeal.  Specifically request information for CIMA and Dr. C.S. and attempt to obtain records for his period of inpatient care from April to May 2016.  Inform the Veteran that he may wish to obtain and submit the records on his behalf.  

4. Ask the Veteran to provide authorization and release forms for CDA and Dr. J.O.  Upon receipt of the forms, ask CDA to indicate the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz as noted in the April 2013 and January 2014 audiograms, and to indicate whether the Maryland CNC test was used.  Similarly, ask Dr. J.O. to indicate the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz as noted in the March 2014 audiogram, and to indicate whether the Maryland CNC test was used.  

If no response from the Veteran, CDA, and/or Dr. J.O. is received, ask a VA audiologist to attempt to interpret the April 2013, January 2014, and March 2014 audiograms.  The examiner should note the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and provide the puretone threshold average.  If possible, the examiner should indicate whether the Maryland CNC test was used.  If the examiner is unable to interpret the graphs and/or determine whether the Maryland CNC test was used, he or she should explain why the determinations cannot be made.

5. Thereafter, schedule the Veteran for a VA examination to determine whether he has a left leg disability due to service or related to his service-connected back disability.  The examiner must be provided access to the electronic claims file and a copy of this remand and he or she must indicate review of these items in the examination report.  All necessary tests must be completed.

Please indicate whether the Veteran has any disability of the left leg, to include neurologic abnormalities.  For each disability, please indicate whether it is at least as likely as not (50 percent or greater probability) that the disability is due to service or is due to or has been aggravated (permanently worsened) by the service-connected back disability.

The examiner should provide a complete rationale for his or her opinion, based on his or her clinical experience and medical expertise.  The examiner should address the diagnoses of lumbar radiculopathy and neuropathy noted in VA treatment records as well as the Veteran's complaints of numbness and pain radiating to the left lower extremity.

6. Schedule the Veteran for a VA examination to determine the nature and etiology of his vertigo.  The examiner must be provided access to the electronic claims file and a copy of this remand and he or she must indicate review of these items in the examination report.  All necessary tests must be completed.

For any disability manifesting as dizziness, to include vertigo, please opine whether it is at least as likely as not (50 percent or greater probability) that the disability is related to service or is due to or has been aggravated (permanently worsened) by the Veteran's service-connected bilateral hearing loss and/or tinnitus.

The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience and medical expertise.  The examiner should consider the Veteran's lay statements regarding the onset and continuity of his symptoms.

7. Schedule the Veteran for a VA examination to determine the current severity of his depressive disorder.  The examiner must be provided access to the electronic claims file and a copy of this remand and he or she must indicate review of these items in the examination report.  All necessary tests must be completed and all symptoms described in detail.

8. Ensure that all private treatment records are translated into English, to include the private treatment records from CIMA and Dr. C.S. for the Veteran's inpatient treatment.

9. Then, readjudicate the Veteran's claims on appeal, to include entitlement to a TDIU prior to July 31, 2015.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


